       Case: 1:19-cv-00223-JMV Doc #: 19 Filed: 05/27/20 1 of 1 PageID #: 783




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                        ABERDEEN DIVISION

TRACY L. JONES                                                         PLAINTIFF

VS.                                      CIVIL ACTION NO.: 1:19-CV-223-JMV

COMMISSIONER OF
SOCIAL SECURITY                                                       DEFENDANT



         ORDER GRANTING UNOPPOSED MOTION FOR REMAND

      Having Considered the Defendant’s Unopposed Motion for Remand, IT IS

HEREBY     ORDERED, ADJUDGED, AND DECREED                    that the motion is

GRANTED, and this case is REVERSED and REMANDED for further action by the

Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g).

      On remand, the Administrative Law Judge will evaluate the opinion evidence

in accordance with 20 C.F.R. § 404.1527; as necessary, re-assess the claimant’s

residual functional capacity; if warranted, obtain supplemental vocational expert

evidence; take any further action needed to complete the administrative record; and

issue a new decision.

      SO ORDERED this, the 27th day of May, 2020.


                                      /s/ Jane M. Virden
                                      UNITED STATES MAGISTRATE JUDGE
